 III theMatter of WESTINGHOUSE ELECTRIC&MANUFACTURING COM-PANYandUNITEDELECTRICAL,RADIO & MACHINE WORKERS OFAMERICACase No. 4-R-fff12.Decided January 4, 1944¢Mr. Robert D. Blasier,of Pittsburgh, Pa., for the Company.Mr. Carl Bersing,of Philadelphia, Pa.,Mr. Alfred L. Meier,ofLansdowne, Pa.,Mr.Wm. J. Kirkpatrick,ofOaklyn, N. J., andMr. Wm. H. Dunn,of Essington, Pa., for the C. I. O.Mr. C. Y. Bellerjeau,of Haddon Heights, N. J.,Mr. H. J. Schaefer,Jr.,of Merion, Pa., andMr. E. R. Towsend,of Philadelphia, Pa., forthe Association.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, herein called the C. I. 0., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees ofWestinghouse Electric & Manufacturing Company,Philadelphia, Pennsylvania, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Eugene M. Purver, Trial Examiner. Said hearingwas held at Philadelphia, Pennsylvania, on November 4, 5, and 11,1943.1The Company, the C. I. 0., and Middle Atlantic DistrictSalaried Employees Association, herein called the Association, ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.Since the hearing, the Company hasfiled a motion to correct certain alleged errors in the record.Noobjections to the motion have been filed by any other party. Saidmotion is granted and it is hereby directed that the record be phys-'At the hearing on November5, 1943, it appeared that the Association had an interestin the proceeding,notwithstanding its priorstatementto the contrary.The Trial Exam-iner adjournedthe hearingto November11, 1943, andissued a notice to the Associationof the said hearingTheAssociationappeared at the hearing on November 11, 1943.54 N. L.R. B., No. 37.272 WESTINGHOUSE ELECTRIC& MANUFACTURING COMPANY 273ically corrected in ac,ordance therewith.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Company is a Pennsylvaniacorporation.Either directly or through its subsidiaries, the Companyis engaged in the manufacture, distribution, and sale of electrical prod-ucts of various kinds and sundry equipment and materials used bythe armed forces.The Company has 24 major manufacturing plantslocated in various States, and its raw materials and products areshipped in interstate commerce.During the year 1942 the Companysold finished products valued at over $487,000,000 throughout theUnited States and foreign countries.Over 90 percent of the Com-pany's business is devoted to the war effort.The only operation of theCompany here involved is the Company's plant at 30th and WalnutStreet, in Philadelphia, Pennsylvania.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.'Middle Atlantic District Salaried Employees Association, affiliatedwith Federation of Westinghouse Independent Unions, is a labor or-ganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on or about July 22, 1943, the C. I. O.requested recognition as the exclusive bargaining agent of employees ofthe Company and that the Company has refused to grant such recog-nition until the C. I. O. has been certified by the Board in an appro-priate unit.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the C. I. O. represents a substantial numberof the employees here involved.22The RegionalDirectorrepottedthat theC. I 0 submitted 10 authorization cardsbearing appal ently -genuine signatures of persons listed on theCompany'spay roll ofSeptember15, 1943, «hich contained the names of 18 employees in the categories hereinvolved567900-44-vol. 54-19 274DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE ALLEGED APPROPRIATE UNIT; THE DETERMINATION OFREPRESENTATIVESThe C. I. O. seeks a unit composed of'the telephone operators, pro-duction clerks, and time and motion analysts at the Company's 30thand Walnut Street plant in Philadelphia, Pennsylvania.The Com-pany opposes this unit, contending that because production clerksand time and motion analysts are in the Manufacturing and RepairDivision, while the telephone operators are in the Application Engi-neering and Order Service Department, bargaining for these em-ployees in the same unit would be impracticable.The C. I. O.'s attempt to combine into an appropriate bargainingunit such an heterogeneous grouping of employees results from theprior bargaining history at the plant.On March 29, 1940, in itsDecision in a complaint proceeding, the Board found appropriate,pursuant to a stipulation of the parties, a unit consisting of all hourlypaid employees and the shop clerk.'The C. I. O. was found to bethe exclusive bargaining representative of the employees in that unit,and the C. I. O. and the Company have executed annual bargainingcontracts since that time covering the employees therein.On Sep-tember 6, 1943, pursuant to a petition filed by the Association, theBoard found appropriate a unit of all salaried employees of the Mid-dle Atlantic District Main Office of the Company, located in the 30thand Walnut Streets building .4At the request of the Association,the Board excluded from that clerical unit the telephone operatorsand all employees in the "turbine division."The evidence in theinstant proceeding revealed that there is no turbine division and that-the employees to whom the parties referred are the production clerksand time and motion analysts of the Manufacturing and Repair Divi-sion who are not exempt from the provisions of the Fair LaborStandards Act.By reason of the two -aforesaid unit findings, theonly categories of employees at the 30th and Walnut Street plantwhich do not now come within one or the other of the aforesaid unitsare the three categories here involved.We are of the opinion that the grouping here proposed by theC. I. O. is too heterogeneous to constitute a unit appropriate for thepurposes of collective bargaining.The C. I. O. has requested, how-ever, that the unit herein sought be merged into the production and8 22 N. L. R B. 147, 156.4 52 N.L. R B. 460. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 275maintenance unit in the event that the C. I. O. is chosen as the bargain-ing representative of the employees involved.We find merit in thisrequest, and, insofar as feasible, it will be granted.Telephone operatorsare a fringe group, the treatment of which hasdepended upon the circumstances surrounding each case.Generallywe have included them in units of clerical employees,5 but we havealso, on occasion, included them, and,clerical employees also, in pro-duction and maintenance units.eSince the telephone operators wereexcluded from the clerical unit at the request of the Association, andsince the C. I. 0., which represents the employees in the productionand maintenance unit, is seeking to merge them into the latter unit,we shall direct an election in which the telephone operators may indi-cate whether or not they desire to be represented by the C. I. O. Ifa majority of their number select the C. I. 0., they will have therebyindicated their desire to be included in and will be deemed to be partof the production and maintenance unit already represented by theC. 1. 0.7Production clerksare the type of employees which are usually de-scribed as expediters.They are divided into three classes known asA, B, and C, respectively.Production clerks A serve as bureaus ofinformation on work in progress; review incoming orders; requisi-tion materials and tools; plan, schedule, and group work to eliminateduplication of process set-up; handle division production correspond-ence; make scheduled reports on production status, inventory, stand-ing and delayed orders, and orders on hand; and assist in arrangingthe character and size of the production clerical force as activity ofwork demands.Production clerks B and C do essentially the typeof work just described, but their work involves principally routineduties while Class A clerks exercise considerable discretion in planningand scheduling work.We are of the opinion, that the functions ofproduction clerks A are of such a managerial character that the clerksof this grade cannot appropriately be grouped with the productionand maintenance employees for collective bargaining purposes.Wetherefore shall not permit them to participate with the productionclerks B and C in the election hereinafter directed.The remainingproduction clerks will be permitted to determine by an electionwhether or not they wish to be represented by the C. I. O. If a ma-jority of their number select the C. I. O. they will thereby have indi-SMatter of Chrysler Corporation,36 N. L R B. 157;Matter of CincinnatiTimes-StarCo, 39 N L. R B 39;Matter of Warner Bros. Pictures, Inc.,35 N. L. R. B 739;Matterof Montgomery Ward & Co , Inc,38 N L. R B. 297Matter of Chrysler Detroit Company,38 N L. R. B. 313;Matter of Fairmont CreameryCo, 44 N L R B 941'We find no merit in the Company's contention that the telephone operators should notbe included in the production and maintenance unit because they are paid on a salarybasis, while the other employees are paid on an hourly basis. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDcated their desire to be included in and will be deemed to be part ofthe production and maintenance unit."Time and motion analystsappear to be what many firms describeas industrialengineers.They are classified into Classes A and B.Their function is to improve efficiency and reduce manufacturingcosts through time- and motion-study and analysis.They set thetime allowances for each job and set wage incentives.They studymethods, working conditions, drawings, materials, operations, proc-esses, and specifications, with a view to improving output and qual-ity.Class A analysts perform the more difficult and discretionaryfunctions and supervise the routine activities of the Class B analysts.They prepare formulae for standard application and compile stand-ard data for use in estimating costs.They work in close cooperationwith the department foremen on matters of cost and expense control.We are of the opinion that the functions of these time and motionanalysts affect too directly the interests of the production and main-tenance employees to warrant their inclusion in the same unit.Thepropriety of their inclusion in the clerical unit is not before us,9nor has the C. I. O. expressed a desire that time and motion analystsalone be established as a separate bargaining unit.They will ac-cordingly be excluded from the groups of employees entitled to votein the elections hereinafter directed.We shall direct that the question concerning representation whichhas arisen be resolved in part by elections by secret ballot among all thetelephone operators, and among the production clerks B and C, whowere employed during the pay-roll period immediately precedingthe date of the Direction of Elections.DIRECTION OF ELECTIONSBy virtue of and pursuant, to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with WestinghouseElectric & Manufacturing Company, Philadelphia, Pennsylvania,elections by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of said8Matter of Worthington Pump & Machinery Corp ,44 N. L.R. B.779 ; Matter of Pang-born Corporation,53 N. L R. B. 79.9SeeMatter of Bohn Aluminum&Brass Corporation,47N. L. R B. 1229. WESTINGHOUSE ELECTRIC& MANUFACTURING COMPANY 277Rules and Regulations, among: (1) all production clerks B and C,and (2) all telephone operators in the employ of the Company at itsplant at 30th and Walnut Streets, Philadelphia, Pennsylvania, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls,but excluding all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, and employeeswho have since quit or been discharged for cause and who have notbeen rehired or reinstated prior to the election, to determine whetheror not they desire to be represented by United Electrical, Radio &MachineWorkers of America, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Elections.